Citation Nr: 1523426	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  11-21 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, characterized as anxiety disorder and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, characterized as anxiety disorder and PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to March 1985, September 1990 to June 1991 and from February to November 1997.

This matter is on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

The Veteran testified before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is of record.

The issue on appeal has been primarily centered on a claim related to PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) has held that a service connection claim which describes only one particular psychiatric disorder should not necessarily be limited to that disorder.  Rather, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the Veteran has also been diagnosed with anxiety disorder, and it is more appropriate to consider the Veteran's symptoms as a single claim, rather than two separate claims.  It is characterized accordingly above.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In an April 2008 rating decision, the claim of entitlement to service connection for an acquired psychiatric disorder, then claimed as PTSD, was denied on the basis that the Veteran had not provided a stressor event that could be verified, nor did he have a current diagnosis of PTSD.

2.  The evidence added to the record since the April 2008 decision became final relates to an unestablished fact that is necessary to substantiate the claim of service connection for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The April 2008 rating decision that denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, then claimed as PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  As the evidence received subsequent to the April 2008 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, characterized as anxiety disorder and PTSD, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.102, 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, for the purpose of establishing whether new and material evidence has been received, the credibility of the such evidence is to be presumed unless "patently incredible" See Duran v. Brown, 7 Vet. App. 216 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran is claiming entitlement to service connection for an acquired psychiatric disorder, which he has characterized as PTSD, but has also been diagnosed as anxiety disorder.  This claim was previously denied by the RO in April 2008 on the basis that there was no a current diagnosis of PTSD, nor was there a stressor event that could be corroborated.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

Based on the evidence added to the record since the last final denial, the Board determines that the claim should be reopened.  Specifically, subsequent mental health evaluations have also diagnosed with Veteran with anxiety disorder.  It should be noted that the law in this regard has changed since the time of the last final denial.  Specifically, the Court has held that VA should consider the Veteran's claim as one for any psychiatric disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Therefore, not only are the subsequent diagnoses of anxiety disorder "new" in that they were not of record prior to the last final denial of the claim, this evidence of other psychiatric disorders is also "material" as it relates to a unestablished fact that may support service connection.  Therefore, the claim should be reopened.  


ORDER

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, characterized as anxiety disorder and PTSD, is granted, and the claim is reopened.


REMAND

The claim having been reopened, the Board determines that additional evidence is required before the claim may be adjudicated.  Specifically, the Veteran stated at his hearing before the Board in March 2015 that he was stationed in Saudi Arabia in September 1990 to May 1991, where he was subject to Iraqi SCUD missile attacks.  

While he was not able to specify the precise nature of these attacks, the provisions relating to the establishment of service connection for PTSD in 38 C.F.R. § 3.304(f), were amended effective July 13, 2010.  See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).  Under this amendment, if a veteran's claimed stressor is related to his or her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD related to the claimed stressor, then the veteran's lay testimony may alone be sufficient to establish the occurrence of the claimed in-service stressor, so long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Based on the Veteran's statements at his hearing, the amended regulations may be applicable to this case.  As such, a VA examination is necessary in order to determine whether a diagnosis of PTSD is warranted based on these statements.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Finally, while the Veteran's psychiatric disorder claim has largely been one for PTSD, he has also been diagnosed with anxiety disorder.  This aspect of the claim has not been addressed by the RO.  See Clemons, 23 Vet. App. at 1.  As such, in addition to the need for additional records, it is appropriate that this aspect of the claim be considered prior to Board review.  See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Durham, North Carolina, since April 2014, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit the records thereof. 

2.  Following completion of the above, schedule the Veteran for an appropriate examination by a VA psychiatrist or psychologist in order to determine the nature, extent, onset and etiology of any psychiatric disorder found to be present.  The claims folder, to include a copy of this remand, should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

The VA examiner is asked identify any cognitive and/or acquired psychiatric disorder(s) that are present.  All indicated tests and studies must be performed, any indicated consultations should be scheduled, and all clinical findings should be reported in detail.  Again, the claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination, for a proper understanding of the Veteran's medical history.

For any cognitive and/or acquired psychiatric disorder diagnosed, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any such diagnosed disorder had its onset in service or within one year of service discharge or is otherwise etiologically related to the Veteran's active service.

If in the event that the VA examiner concludes that a diagnosis of PTSD is warranted, the examiner should state with specificity the stressor events (to include the fear of hostile activity) upon which this diagnosis is based.  

All findings and conclusions should be set forth in a legible report and any opinions should be accompanied by adequate reasons and bases, such as specific medical data and the conclusions contained in any medical literature.

If the examiner is unable to provide any of the above opinions without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  Such explanations may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

3.  If the Veteran is diagnosed with PTSD at his VA examination, the RO should take all steps necessary to corroborate his reported stressors, to include any additional information he may submit.

After the above action is completed, the claim should be readjudicated.  If the claim is not fully granted, a supplemental statement of the case should be issued and the Veteran and his representative should be provided an opportunity to respond.  Thereafter, the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


